After Remand from the Alabama Supreme Court

WISE, Judge.
On the authority of Ex parte Rhone, 900 So.2d 455 (Ala.2004), the judgment of the circuit court is reversed insofar as that court failed to address the claims set out in Rhone’s amendment to his Rule 32, Ala. R.Crim.P., petition, and this cause is remanded to the Jefferson Circuit Court, Bessemer Division, for proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.